DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 Dec 20 has been entered.
Information Disclosure Statement
The IDS filed 3 Nov 20 lists a PG Pub US 2013/0021165 allegedly filed by An et al.  This reference has NOT been considered by the Applicant because upon searching that PG Pub number, this reference is completely unrelated to the instant application and is instead filed by Stokes.  It should be further noted that it appears that the reference mentioned in the international search report was PG Pub US 2013/0211656.  If applicant wants Examiner to consider this reference it should be added to a newly submitted IDS.
Claim Objections
Claims 1 and 20 are objected to because of the following informality: each of these independent claims discuss “a processor” of both a terminal device and a server device; however, they are both simply called “a processor”.  While it is clear in the limitations as to which processor each limitation in these claims is referring, it is not proper to use the same name/title for two separate elements.  As such, it is suggested to change the generic name/title “a processor” to either “a first processor” or “a second 
Claim 16 is objected to because of the following informality: this claim does not end with a period, it only ends with a semi-colon.  Appropriate corrections are required.
Claim 18 is objected to because of the following informalities:  Firstly, this claim includes a list of three elements, but does not have a comma separating the final two (i.e. an Oxford comma).  Oxford commas are grammatically relevant because without them there could be a change to the meaning of the final two elements (for example, consider the difference between "I am splitting my inheritance equally with Mark, Mary, and Beth." versus "I am splitting my inheritance equally with Mark, Mary and Beth.") and/or there could be indefiniteness as to where the 2nd-to-last element stops and the final element begins.  Appropriate correction is required.  Secondly, this claim uses the term “silver zone” as its second element, which is a common term of the art in certain countries, but is not that well known yet in the US.  While the Examiner is not objecting to the use of this term, it is suggested (but not required) to amend this term merely for better understanding in countries where this is not a common term.  Examiner suggests something along the lines of “a silver zone containing a disproportionately large senior citizen population when compared to a remaining population outside of the silver zone” or the like (and it should be noted that despite the specification not describing what a silver zone is, a simple amendment such as the one suggested will not be construed as new matter as it is merely describing the common meaning of the term).  Thirdly, this claim uses the term “and/or”, which under broadest reasonable interpretation (BRI), is being interpreted to be the broader “or”.  However, because the “and” is within “and/or” it appears that there is a possibility of the predetermined location being two of the three elements, or all three of the three elements, which means that instead of this claim saying “wherein the predetermined location is…”, this claim should say “wherein the predetermined location is one or more of…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

not the section or the point, and thus must be a point or a section of the moving route that is suitable for autonomous driving, (b) it is unknown as to what makes a user paying attention to this location a “need” versus just a “want”, since it seems impossible for a processor to be able to determine what a user specifically “needs”, and (c) since there is no structure other than a processor within the terminal device listed as required for this limitation (not even the sensor of the terminal device per independent Claim 1, which this claim depends), and a processor alone (nor a processor and a sensor in combination) is/are not capable of warning a user to pay attention (instead, the terminal device would seem to additionally require a display, speaker, vibrating element, etc. in communication with its processor), this limitation is further indefinite for appearing to be missing a critical element capable of actually achieving the claimed function of warning a user.  Thirdly, independent 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP 
The abstract idea of a mental process done based on data determined by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data receiving limitations which occur prior to the calculations, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
At best, the limitations in these claims can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the data necessary to identify a section or a point on a route where autonomous driving is unsuitable.  Even if the data utilized for this identification comes from a computer different than the computer doing the analysis (for example, if the terminal device and the server device are separate generic computers), then these limitations still involve no more than two generic computers in communication with each other.  Mere data communication steps that can be performed entirely on any one or more generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) Receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "Receiving or transmitting data over a network", and (iv) "Storing and retrieving information in memory", and (B) Comparing the received data to other data is considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "Performing repetitive calculations".  Furthermore, Office takes Official Notice to the fact that (a) the only claimed structures (i.e. at least one processor, or a first processor in a terminal generic computer and a second processor in a server generic computer) are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.
an intended use of the outputted information; outputted information may still be internal to a generic computing device such as the terminal device, so a user may never see or hear it if they do not specifically access said computing device.  Even if the outputting were going to a display and/or speaker, it provides no definitive guarantee that the information outputted amounts to a practical application and/or significantly more than the judicial exception.  For example, the user may not see/hear the information, the user may not want to take heed of the information, or even if the user does want to take heed of the information, there is no way of knowing that the user wouldn’t have come up with the same exact information on their own based on experience or other received information prior to or regardless of ever seeing/hearing the outputted information; and thus the user may not actually benefit from the information at all.  Thirdly, having the outputted information specifically be an indication of a section or a point on a route where autonomous driving is unsuitable (and in the case of Claim 21, map information including an indication of a section or a point on a route where autonomous driving is unsuitable) is merely linking the invention to a particular technological environment, that is, implementation via one or more computers that relate to autonomous driving of a moving body such as a vehicle.
Finally, these claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer/-s itself/themselves, or meaningful limitations beyond generally linking the use of one or more abstract ideas to a particular technological environment.  The limitations are no more than a field of use, or a field of use that also involves insignificant extra-solution activity (for example, pre-solution activity such as gathering a portion of the data from a sensor, or post-solution activity such as outputting/providing information to a terminal device/user).  Based on this, when 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2016/0305787, based on foreign priority to JP 2014-012853, filed 27 Jan 2014), herein “Sato”.
Regarding Claim 1 (Independent), Sato discloses a route search system comprising (“A route searching system, a route searching method, and computer program”, Abstract) a terminal device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25) and a server device (“The interruption record of the automated driving control…may be stored in an external server. Furthermore…interruption records of other vehicles may be also stored therein”, Paragraph 54)
“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25) comprising:
a sensor which acquires information on surroundings of a moving body (“The navigation device 1 is connected to a vehicle exterior camera 19 that is mounted on the vehicle”, Paragraph 26, “external environment around the vehicle is detected by the camera and/or the sensors connected (S46)”, Paragraph 106, “current-position detecting unit 11 includes a GPS 22, a vehicle speed sensor 23, a steering sensor 24, and a gyroscopic sensor 25”, Paragraph 27, “To detect a section where a situation occurs in which it is difficult for the vehicle to travel by the automated driving control, instead of the vehicle exterior camera 19, various sensors such as an illuminance sensor and a rain sensor may be used. In this case, for example, heavy rain or dense fog can be detected. As means for detecting other vehicles, instead of the camera, a sensor such as a millimeter wave radar, vehicle-to-vehicle communication, or road-to-vehicle communication may be used”, Paragraph 42); and
a processor (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26) configured to:
search for or estimate a moving route usable by the moving body (“current-position detecting unit 11…can detect the current position and the orientation of the vehicle, the traveling speed of the vehicle, and the current time, for example”, Paragraph 27, “In the automated driving control, for example, the current position of the vehicle, the lane in which the vehicle is traveling, and the positions of other vehicles therearound are detected at any ;
acquire environment information on surroundings of the moving route (“For example, when a section where lane markings ahead of the vehicle in the traveling direction are faint is newly detected or a section where the weather has quickly become worse is newly detected, it is difficult to perform the automated driving control in this section, and thus this section is newly set as an interruption section”, Paragraph 35, “the setting of the interruption section…is also performed when the vehicle is traveling after the route search as described later (S47 in FIG. 10)”, Paragraph 58, “If it is determined that a section where a situation in which it is difficult for the vehicle to travel by the automated driving control occurs exists, this section is newly specified as an interruption section. The interruption section specified at S47 described above is an interruption section that could not specified during route search but can be specified first when the vehicle reaches an actual place. For example, a section that falls under any of the conditions (6) to (9) below is specified as an interruption section. (6) a section ; and
provide a user (“FIG. 4 is a diagram illustrating a route guidance screen providing guidance for a recommended route displayed on a liquid crystal display”, Paragraph 16, “By watching the route guidance screen 51 displayed on the liquid crystal display 15, the user can understand the recommended route and the candidate routes other than the recommended route from the departure point to the destination and where and how the automated driving control is interrupted when traveling on the respective routes (e.g., the numbers of times, durations, distances, and locations of the interruption of the automated driving control and the reasons for the interruption)”, Paragraph with information based on map information sent from the server device (“map information DB 31 may be stored in an external server, and the navigation device 1 may be configured to acquire the map information DB 31 through communication”, Paragraph 28), the information indicating a section or point on which autonomous driving by the sensor (i.e. see conditions 1-9 previously cited) is unsuitable on the moving route (“If the interruption record of the automated driving control is alternatively stored in the external server, the interruption record is acquired by communicating with the external server”, Paragraph 56, “For example, a section that falls under any of the conditions (1) to (5) below is specified as an interruption section. (1) a section where merging or lane change is necessary in a short distance (e.g., 500 meters or shorter). (2) a section where lane markings (e.g., a roadway centerline, a lane boundary, a roadway outside line) disappear or fade to the extent that the lane markings cannot be recognized by a camera. (3) a section where lanes are restricted due to an accident, construction, or a fallen object, for example, and which lane is restricted cannot be identified. (4) a section where the weather is so bad (e.g., heavy rain, dense fog, snow cover, icy road) that it is difficult to perform detection with a camera and sensors or it is difficult to perform vehicle control when the vehicle travels. (5) a section where the automated driving control was interrupted in the past other than the sections that fall under the conditions of (1) to (4)”, Paragraph 57, “In particular, when an automated driving section is included in the recommended route or in the other candidate routes, guidance is provided in a manner distinguishing a section that corresponds to an interruption ; and
the server device (“The interruption record of the automated driving control…may be stored in an external server. Furthermore…interruption records of other vehicles may be also stored therein”, Paragraph 54) comprising a processor (inherent within external server capable of storing interruption records) configured to:
acquire the environment information (see above citations to Paragraphs 35, 58, and 107 as shown above, which will not be repeated for the sake of brevity);
detect the section or the point based on the environment information (“At S6, the CPU 41 determines whether, about the automated driving section included in the candidate route to be processed, there is an interruption record of the automated driving control recorded when the vehicle traveled in this section in the past. The interruption record of the automated driving control includes information specifying the location (the start position and the end position of the interruption), the time, and the distance of the interruption of the automated driving control and the reasons for the interruption. The interruption record of the automated driving control…may be stored in an external server…in addition to the interruption record of the vehicle, interruption records of other vehicles may be also stored therein”, Paragraph 54); and
“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25) the map information (“map information DB 31 may be stored in an external server, and the navigation device 1 may be configured to acquire the map information DB 31 through communication”, Paragraph 28) including information indicating the detected section or the detected point (“By watching the route guidance screen 51 displayed on the liquid crystal display 15, the user can understand the recommended route and the candidate routes other than the recommended route from the departure point to the destination and where and how the automated driving control is interrupted when traveling on the respective routes (e.g., the numbers of times, durations, distances, and locations of the interruption of the automated driving control and the reasons for the interruption)”, Paragraph 67, “for each section corresponding to an interruption section in the automated driving section, a section-specifying line segment 56 connecting between the start point and the end point of the interruption section is displayed so as to distinguish the section from the other sections”, Paragraph 68, “when a planned traveling route of a vehicle includes a section where automated driving control is interrupted, by providing guidance in a manner distinguishing this section from the other sections, it is possible to let the user understand the section where the automated driving control is interrupted”, Paragraph 112, also see Fig. 5).
Regarding Claim 20 (Independent), Sato discloses a route search method (“A route searching system, a route searching method, and computer program”, Abstract) comprising:
acquiring, by a sensor of a terminal device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at , information on surroundings of a moving body (“The navigation device 1 is connected to a vehicle exterior camera 19 that is mounted on the vehicle”, Paragraph 26, “external environment around the vehicle is detected by the camera and/or the sensors connected (S46)”, Paragraph 106, “current-position detecting unit 11 includes a GPS 22, a vehicle speed sensor 23, a steering sensor 24, and a gyroscopic sensor 25”, Paragraph 27, “To detect a section where a situation occurs in which it is difficult for the vehicle to travel by the automated driving control, instead of the vehicle exterior camera 19, various sensors such as an illuminance sensor and a rain sensor may be used. In this case, for example, heavy rain or dense fog can be detected. As means for detecting other vehicles, instead of the camera, a sensor such as a millimeter wave radar, vehicle-to-vehicle communication, or road-to-vehicle communication may be used”, Paragraph 42);
searching for or estimating, by a processor (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26) of the terminal device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25), a moving route usable by the moving body (“current-position detecting unit 11…can detect the current position and the orientation of the vehicle, the traveling speed of the vehicle, and the current time, for example”, Paragraph 27, “In the automated driving control, for example, the current position of the vehicle, the lane in which the vehicle is traveling, and the positions of other vehicles therearound are detected at any time, and vehicle control of the steering, the drive source, and the brake, for example, is automatically performed by the vehicle control ECU 20 such that the vehicle travels along the route”, Paragraph 34, “As the search data 35, various types of data are recorded that are used for route search processing in which a route from a departure point (e.g., the current ;
acquiring, by the processor (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26) of the terminal device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25), environment information on surroundings of the moving route (“For example, when a section where lane markings ahead of the vehicle in the traveling direction are faint is newly detected or a section where the weather has quickly become worse is newly detected, it is difficult to perform the automated driving control in this section, and thus this section is newly set as an interruption section”, Paragraph 35, “the setting of the interruption section…is also performed when the vehicle is traveling after the route search as described later (S47 in FIG. 10)”, Paragraph 58, “If it is determined that a section where a situation in which it is difficult for the vehicle to travel by the automated driving control occurs exists, this section is newly specified as an interruption section. The interruption section specified at S47 described above is an interruption section that could not specified during route search but can be specified first when the vehicle reaches an actual place. For example, a section that falls under any of the conditions (6) to (9) below is specified as an interruption section. (6) a section for which an interruption record did not exist during the route search but, during a period until the vehicle reaches the actual place, an interruption record is newly generated when another vehicle interrupts the automated driving control. (7) a section where lanes are newly restricted due to an accident, construction, or a fallen object, for example, after the route search, and which lane is restricted cannot be identified. (8) a ;
acquiring, by a processor (inherent within external server capable of storing interruption records) of a server device (“The interruption record of the automated driving control…may be stored in an external server. Furthermore…interruption records of other vehicles may be also stored therein”, Paragraph 54), the environment information (see above citations to Paragraphs 35, 58, and 107 as shown above, which will not be repeated for the sake of brevity);
detecting, by a processor (inherent within external server capable of storing interruption records) of a server device (“The interruption record of the automated driving control…may be stored in an external server. Furthermore…interruption records of other vehicles may be also stored therein”, Paragraph 54), the section or the point based on the environment information (“At S6, the CPU 41 determines whether, about the automated driving section included in the candidate route to be processed, there is an interruption record of the automated driving control recorded when the vehicle traveled in this section in the past. The interruption record of the automated driving control includes information specifying the location (the start position and the end position of the interruption), the time, and the distance of the interruption of the automated driving control and the reasons for the interruption. The interruption record of the automated driving control…may be stored in an external server…in addition to the interruption record of the vehicle, ;
sending the terminal device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25), from the server device (“The interruption record of the automated driving control…may be stored in an external server. Furthermore…interruption records of other vehicles may be also stored therein”, Paragraph 54), the map information (“map information DB 31 may be stored in an external server, and the navigation device 1 may be configured to acquire the map information DB 31 through communication”, Paragraph 28) including information indicating the detected section or the detected point (“If the interruption record of the automated driving control is alternatively stored in the external server, the interruption record is acquired by communicating with the external server”, Paragraph 56, “For example, a section that falls under any of the conditions (1) to (5) below is specified as an interruption section. (1) a section where merging or lane change is necessary in a short distance (e.g., 500 meters or shorter). (2) a section where lane markings (e.g., a roadway centerline, a lane boundary, a roadway outside line) disappear or fade to the extent that the lane markings cannot be recognized by a camera. (3) a section where lanes are restricted due to an accident, construction, or a fallen object, for example, and which lane is restricted cannot be identified. (4) a section where the weather is so bad (e.g., heavy rain, dense fog, snow cover, icy road) that it is difficult to perform detection with a camera and sensors or it is difficult to perform vehicle control when the vehicle travels. (5) a section where the automated driving control was interrupted in the past other than the sections that fall under the conditions of (1) to (4)”, Paragraph 57, “In particular, when an automated driving section is included in the recommended route or in the other candidate routes, guidance is provided in a manner distinguishing a ; and
providing, by the processor (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26) of the terminal device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25), a user with information based on the map information (“FIG. 4 is a diagram illustrating a route guidance screen providing guidance for a recommended route displayed on a liquid crystal display”, Paragraph 16, “By watching the route guidance screen 51 displayed on the liquid crystal display 15, the user can understand the recommended route and the candidate routes other than the recommended route from the departure point to the destination and where and how the automated driving control is interrupted when traveling on the respective routes (e.g., the numbers of times, durations, distances, and locations of the interruption of the automated driving control and the reasons for the interruption)”, Paragraph 67) sent from the server device (“The interruption record of the automated driving control…may be stored in an external server. Furthermore…interruption records of other vehicles may be also stored therein”, Paragraph 54), the information indicating a section or a point on which autonomous driving by the sensor (i.e. see conditions 1-9 previously cited) is unsuitable on the moving route (“By watching the route guidance screen 51 displayed on the liquid crystal display 15, the user can understand the recommended route and the candidate routes other than the recommended route from the departure .
Regarding Claim 21 (Independent), Sato discloses a server device (“map information DB 31 may be stored in an external server, and the navigation device 1 may be configured to acquire the map information DB 31 through communication”, Paragraph 28) comprising:
a processor (inherent within external server capable of storing interruption records) configured to:
acquire (“The interruption record of the automated driving control…may be stored in an external server. Furthermore…interruption records of other vehicles may be also stored therein”, Paragraph 54) environment information on surroundings (“For example, when a section where lane markings ahead of the vehicle in the traveling direction are faint is newly detected or a section where the weather has quickly become worse is newly detected, it is difficult to perform the automated driving control in this section, and thus this section is newly set as an interruption section”, Paragraph 35, “the setting of the interruption of a moving route usable by a moving body (“current-position detecting unit 11…can detect the current position and the orientation of the vehicle, the traveling speed of the vehicle, and the current time, for example”, Paragraph 27, “In the automated driving control, for example, the current position of the vehicle, the lane in ;
detect, based on the environment information, a section or a point on which the autonomous driving by a sensor (i.e. see conditions 1-9 previously cited) of the moving body is unsuitable on the moving route (“At S6, the CPU 41 determines whether, about the automated driving section included in the candidate route to be processed, there is an interruption record of the automated driving control recorded when the vehicle traveled in this section in the past. The interruption record of the automated driving control includes information specifying the location (the start position and the end position of the interruption), the time, and the distance of the interruption of the automated driving control and the reasons for the interruption. The interruption record of the automated driving control…may be stored in an external server…in addition to the interruption record of the vehicle, interruption records of other vehicles may be also stored therein”, Paragraph 54); and
send a terminal device of the moving body (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25) map information (“map information DB 31 including information indicating the detected section or the detected point (“By watching the route guidance screen 51 displayed on the liquid crystal display 15, the user can understand the recommended route and the candidate routes other than the recommended route from the departure point to the destination and where and how the automated driving control is interrupted when traveling on the respective routes (e.g., the numbers of times, durations, distances, and locations of the interruption of the automated driving control and the reasons for the interruption)”, Paragraph 67, “for each section corresponding to an interruption section in the automated driving section, a section-specifying line segment 56 connecting between the start point and the end point of the interruption section is displayed so as to distinguish the section from the other sections”, Paragraph 68, “when a planned traveling route of a vehicle includes a section where automated driving control is interrupted, by providing guidance in a manner distinguishing this section from the other sections, it is possible to let the user understand the section where the automated driving control is interrupted”, Paragraph 112, also see Fig. 5).
Regarding Claim 16, the various embodiments disclosed by Sato teaches the route search system according to Claim 1, and Sato further discloses that the processor (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26) of the terminal device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25) further performs the autonomous driving of the moving body (“In the automated driving control, for example, the current position of the vehicle, the lane in which the vehicle based on the moving route (“for sections in the automated driving section included in the planned traveling route from which interruption sections are excluded, the CPU 41 sets control contents (e.g., going straight, changing lanes to the right, merging) of the automated driving control performed on the vehicle”, Paragraph 70, “when the vehicle starts traveling, the vehicle control ECU 20 performs automated driving control after the start of traveling on the basis of the information received from the navigation device 1”, Paragraph 71) and the information acquired by the sensor (“The navigation device 1 is connected to a vehicle exterior camera 19 that is mounted on the vehicle”, Paragraph 26, “external environment around the vehicle is detected by the camera and/or the sensors connected (S46)”, Paragraph 106, “current-position detecting unit 11 includes a GPS 22, a vehicle speed sensor 23, a steering sensor 24, and a gyroscopic sensor 25”, Paragraph 27, “To detect a section where a situation occurs in which it is difficult for the vehicle to travel by the automated driving control, instead of the vehicle exterior camera 19, various sensors such as an illuminance sensor and a rain sensor may be used. In this case, for example, heavy rain or dense fog can be detected. As means for detecting other vehicles, instead of the camera, a sensor such as a millimeter wave radar, vehicle-to-vehicle communication, or road-to-vehicle communication may be used”, Paragraph 42, “The vehicle control ECU 20 detects lane markings painted on a road on which the vehicle travels and detects other vehicles therearound, for example, by performing image processing on the captured images, and performs the automated driving control of the vehicle on the basis of the detection result”, Paragraph 42).
Regarding Claim 17, the various embodiments disclosed by Sato teaches the route search system according to Claim 16, and Sato further discloses that the processor (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26) of the terminal device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25) warns the user to pay attention (i.e. visual notification via display 15, “FIG. 4 and FIG. 5 are diagrams illustrating a route guidance screen 51 that provides guidance for a recommended route and candidate routes other than the recommended route displayed on the liquid crystal display 15 at S13 described above”, Paragraph 68) to a predetermined location estimated to need an attention (i.e. any manual driving section that always requires manual driving such as the dashed lines, “in the examples depicted in FIG. 4 and FIG. 5, the automated driving sections are indicated by solid lines, and sections other than the automated driving sections are indicated by dashed lines”, Paragraph 68) other than the section or the point (i.e. autonomous driving section that is an interruption, “In particular, for each section corresponding to an interruption section in the automated driving section, a section-specifying line segment 56 connecting between the start point and the end point of the interruption section is displayed so as to distinguish the section from the other sections”, Paragraph 68) if the moving body comes close to the predetermined location (i.e. this is always the case if the entire route is shown on the display, as the user will see their vehicle’s current location and already know the location and distance away for particularly, wherever a solid line changes to a dashed line, indicating that they will have to take over manual control at each of those points (as well as each of the autonomous driving interruption sections); while not used for this rejection, also note the Desnoyer reference (previously of record) which ).
Regarding Claim 19, the various embodiments disclosed by Sato teaches the route search system according to Claim 1, and Sato further discloses that the processor (“a navigation electronic control unit (ECU) 13 that performs various types of arithmetic processing on the basis of input information”, Paragraph 26) of the terminal device (“the vehicle equipped with the navigation device 1 and various sensors”, Paragraph 26, also see Fig. 1 to at least include elements 11-25) estimated a present position of moving body on a basis of the information on the surroundings (“current-position detecting unit 11 includes a GPS 22, a vehicle speed sensor 23, a steering sensor 24, and a gyroscopic sensor 25”, Paragraph 27), the present position being used for autonomous driving of the moving body(“In the automated driving control, for example, the current position of the vehicle, the lane in which the vehicle is traveling, and the positions of other vehicles there around are detected at any time, and vehicle control of the steering, the drive source, and the brake, for example, is automatically performed such that the vehicle travels along the preset route”, Paragraph 4, “At S34, the CPU 41 determines whether the vehicle is located in the automated driving section on the basis of the current position of the vehicle detected by the current-position detecting unit 11 and map information. The current position of the vehicle is preferred to be precisely identified by using a high-accuracy location technology. Such a high-accuracy location technology makes it possible to detect traveling lanes and the accurate position of the vehicle by detecting, through image recognition, white lines and road marking information captured by a camera mounted on the rear of the vehicle, and further by comparing the white lines and the road marking information with the map information DB stored in advance. Details of the high-accuracy location technology are already publicly known, and thus description thereof is omitted”, Paragraph .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Cullinane et al. (US 2014/0156133, filed 11 Mar 13), herein “Cullinane”.
Regarding Claim 18, the various embodiments disclosed by Sato teaches the route search system according to Claim 17, but Sata remains silent in that the predetermined location (i.e. any manual driving section that always requires manual driving such as the dashed lines, “in the examples depicted in FIG. 4 and FIG. 5, the automated driving sections are indicated by solid lines, and sections other than the automated driving sections are indicated by dashed lines”, Paragraph 68) is a school zone, a silver zone and/or a residential area.  However, this is taught by Cullinane (“autodrive zones may include pre-determined autodrive lanes. Areas which may be excluded from autodrive zones may include, by way of example only, acceleration lanes, exit lanes, merges, intersections, toll booths, known construction zones, and school zones and portions of roadway near such areas”, Paragraph 52).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the route search system of Sato to particularly have the predetermined location (i.e. any manual driving section that always requires manual driving) be a school zone, a silver zone and/or a residential area, as taught by Cullinane, in order to ensure that areas with high concentrations of pedestrians are autonomous driving excluded zones, since those areas are especially difficult for autonomous systems to maneuver through because the motion of pedestrians, particularly in large concentrations, may be difficult to accurately predict and may require especially large amounts of processing power.
Response to Arguments
Applicant's respectfully made arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Firstly, regarding the Applicant’s assertion that the previously made Claim Objections and Claim Rejections under 35 USC 112(b) should be withdrawn due to either corrective amendments and/or 
Secondly, Applicant argues that the combination of Sato with Desnoyer fails to disclose, teach, suggest, or render obvious a server device as claimed, as required by the current independent claims.  Examiner is not persuaded by this argument as Sato alone discloses this element in at least one of the embodiments discloses (“map information DB 31 may be stored in an external server, and the navigation device 1 may be configured to acquire the map information DB 31 through communication”, Paragraph 28, “The interruption record of the automated driving control…may be stored in an external server. Furthermore…interruption records of other vehicles may be also stored therein”, Paragraph 54).  As such, the Office holds that the independent claims as currently presented are unpatentable in view of the various embodiments disclosed by Sato alone.  See the above 35 USC 103 Claim Rejections section of this Office action for further details.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663